Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tkaczyk et al (2012/0133001) in view of Matsushita et al. (2014/0119512).
Regarding claim 1, Tkaczyk teaches an image sensor comprising:
	one or more packages of semiconductor radiation detectors (para. 0028-0029);
	wherein each of each of the or more packages comprises a radiation detector (para. 0028-0029),
	wherein the radiation detector comprises a radiation absorption layer on a first strip of semiconductor wafer and an electronics layer on a second strip of semiconductor wafer (para. 0029, 0031-0032; elements 14 and 22),
	wherein the radiation absorption layer is continuous along the first strip semiconductor wafer with no coverage gap (Figure 1;. Para. 0030-0031, the element 14 is provided as one continuous layer);
	wherein the first strip and the second strip are longitudinally aligned and bonded together (para. 0036);
	wherein the one or more packages comprise a first group of radiation detectors bonded and electrically connected to a first PCB and a second group of radiation detectors bonded and electrically connected to a second PCB, wherein the first PCT and the second PCB are bonded and electrically connected to a system PCB (para. 0052-55, 57; wherein element 182 serves as the system substrate on which tileable modules 160 are bonded, and each tileable module 160 comprises a substrate 162 onto which multiple sensors stacks are bonded; See also, Figures 9-10).
Tkaczyk does not explicitly disclose the radiation absorption layer is continuous along the first strip of semiconductor wafer with no coverage gap.  (Tkaczyk shows an apparently continuous layer in Fig. 1, however the text allows for the interpretation that detector array 14 may be divided.)
Matsushita discloses a radiation detector in the form of unbroken semiconductor strips.  See Matsushita, Fig. 8, and accompanying text at [0002].
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the strip detectors of Matsushita in the tileable detector of Tkaczyk since Tkaczyk leaves the specifics of the detector structure of detector array 14 to the practitioner, and the detector of Matsushita is a reasonable candidate device for providing the details of that construction.

	Regarding claim 2, Tkaczyk teaches the electronics layer comprises transmission lines at a first surface of the second strip of semiconductor wafer bonded to the first strip of semiconductor wafer (para. 0031-0032).
	Regarding claim 3, Tkaczyk teaches the electronics layer comprises vias electronically connected to the transmission layer (para. 0031-0032).
	Regarding claim 4, Tkaczyk teaches the second strip of semiconductor wafer comprises a redistribution layer electrically connected to the vias (para. 0031-0033).
	Regarding claim 5, Tkaczyk teaches the radiation absorption layer comprises electrical connections electrically connected to the electrical contacts of the electronics layer (para. 0042).
	Regarding claim 6, Tkaczyk teaches the electrical connections comprise doped regions in the first strip of the semiconductor wafer (para. 0029, wherein photodiodes necessarily required doped p-n or p-i-n regions).
	Regarding claim 8, Tkaczyk teaches the radiation absorption layer is configured to detect one of electromagnetic radiation including ultraviolet. X-ray, or gamma ray (para. 0028-0029).
	Regarding claim 18, the combination of Tkaczyk and Matsushita further teaches a system including the image sensor of claim 1 (as above) and an x-ray source.  (Tkaczyk, [0027], x-ray and CT systems inherently contain x-ray sources and detectors)
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tkaczyk in view ofMatsushita and Nowak et al. (US 2010/0150305; published June 17, 2010).
	Regarding claim 7, the combination of Tkaczyk and Matsushita does not disclose the tiled modular x-ray detectors to be arranged such that they partially overlap one another. In a similar field of endeavor, Nowak et al. teaches that one may configure x-ray modular detectors such that they partially overlap in order to eliminate the gaps that necessarily occur in x-ray imagining due to the connecting of the modules at their edges (para. 0045-0047). Nowak et al further disclose that the overlapping of the modules conforms more readily to the arc of a gantry (para. 0050) required in tomographic imaging suggested by Tkacyzk et al. (para. 0027-0028). One of ordinary skill in the art would have been motivated to overlap the modules of Tkaczyk et al. as taught by Nowak et al. in order to eliminate imaging gaps that can occur in tomography.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 7  of U.S. Patent No. 10,007,009 in view of Meylan et al. (2018/0240842)
	Regarding claim 10, Claim 1 of reference patent no. 10/007,009 teaches a first voltage comparator configured to compare a voltage of the electrode to a first threshold;
a second voltage comparator configured to compare the voltage to a second threshold;
a counter configured to register a number of radiation photons or particles reaching the radiation absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolutely value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold.  (See Cao, claim 1)
	Claim 1 of Cao does not disclose the claimed radiation detector structure.
	Meylan et al. disclose an image sensor comprising:
one or more packages of semiconductor radiation detectors (para. 0026-0027, 0077);
wherein each of the one or more packages comprises a radiation detector (para. 0073);
wherein the radiation detector comprises a radiation absorber layer on a first strip of semiconductor wafer and an electronics layer on a second strip of semiconductor wafer (para. 0073, 0075);
wherein the radiation absorption layer is continuous along the first strip of semiconductor wafer with no coverage gap (para. 0073, 0075; para. 3A);
wherein the first strip and the second strip are longitudinally aligned and bonded together (para. 3A; para. 0073, 0075).
	One of ordinary skill in the art would have been motivated to apply the electronics portion of Cao (as claimed in claim 1) to the detector structure of Meylan as the application of a known technique to a known device ready for improvement to yield predictable results.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Regarding claim 11, the combination of Meylan and Cao further teaches the electronics system further comprises a capacitor module electrically connected to the electrode, wherein the capacitor module is configured to collect charge carriers from the electrode (Cao, claim 3).
	Regarding claim 12, the combination of Meylan and Cao further teaches the controller is configured to activate the second voltage comparator at a beginning or expiration of the time delay (Cao, 4).
	Regarding claim 13, the combination of Meylan and Cao further teaches the controller is configured to cause the voltmeter to measure the voltage upon expiration of the time delay (Cao, claim 5).
	Regarding claim 14, the combination of Meylan and Cao further teaches the controller is configured to determine an x-ray photon energy based on a value of the voltage measured upon expiration of the time delay (Cao, claim 6).
	Regarding claim 15, the combination of Meylan and Cao further teaches wherein the controller is configured to connect the electrode to an electrical ground (Cao, claim 7).
	Regarding claim 16, the combination of Meylan and Cao further teaches the rate of change of the voltage is substantially zero at expiration of the time delay (Cao, claim 8).
	Regarding claim 17, the combination of Meylan and Cao further teaches a rate of change of the voltage is substantially non-zero at expiration of the time delay (Cao, claim 9).

Allowable Subject Matter
	Claim 9 is allowed.
	The following is an examiner’s statement of reasons for allowance: As noted in the Non-Final Rejection in Application No. 16/185370, the prior art of record does not teach or fairly suggest the claimed apparatus such that it is configured to detect one of particle radiation including alpha particles, beta particles, and neutron particles. Instead, as shown by both Meylan et al., Tkaczyk et al., and Cao, the modular detectors are typically sensitive to x-ray radiation rather than particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	Applicant’s arguments, see the pre-appeal brief request for review of 7/25/2022 have been fully considered and are persuasive.  Rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been withdrawn.  New rejections are herein presented under 35 U.S.C. 103 and under nonstatutory double-patenting.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884